LOTTINGER, Judge.
This suit was consolidated with another suit entitled “State of Louisiana, Through The Department Of Highways v. The So*394ciety For The Propagation Of The Faith Of The Archidiocese Of New Orleans, Inc., Et Al”, La.App. 321 So.2d 388 on the docket of this court. This suit involves an 1-12 taking by the Highway Department from the Society for the purposes of construction of 1-12.
For the reasons this day assigned in suit No. 10,353 on the docket of this court, the judgment of the Lower Court will be affirmed, all costs of this appeal to be paid by petitioner, as permitted by law.
Affirmed.
Certiorari denied, La., 322 So.2d 768.